Citation Nr: 1400952	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected anxiety disorder with posttraumatic stress disorder (PTSD) traits.  

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to April 1974, from August 1984 to December 1984, and from July 1999 to April 2000.  Service in the Republic of Vietnam is indicated by the record, to include receipt of a Purple Heart. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims. 

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA and VBMS paperless claims processing systems.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's anxiety disorder with PTSD traits is not manifested by occupational and social impairment with reduced reliability and productivity, nor have other symptoms on par with the level of this severity been shown.


CONCLUSION OF LAW

Entitlement to a disability rating in excess of 30 percent for anxiety disorder with PTSD traits is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a disability rating in excess of 30 percent for anxiety disorder with PTSD traits.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in December 2008, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

Additionally, the Veteran was afforded VA examinations in January 2009 and November 2010.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 
The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  In his June 2010 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to a disability rating in excess of 30 percent for anxiety disorder with PTSD traits.

Higher evaluations for anxiety disorder with PTSD traits

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2013); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9400 [generalized anxiety disorder] (2013).  Under the current criteria, Diagnostic Code 9400 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case.  In any event, with the exception of eating disorders, all mental disorders including generalized anxiety disorders are rated under the same criteria in the Rating Schedule.  Therefore, rating under another diagnostic code would not produce a different result.

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders read as follows:

30 percent: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

50 Percent: Occupational and social impairment with reduced reliability and  productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

70 Percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9400 (2013).

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R.                § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is assigned where there is "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive. Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013). 

A private evaluation dated April 2008 from Westwood Medical Clinic, Inc. notes the Veteran's complaints of PTSD for which he took medication.  His memory was reported as good at that time. VA mental health evaluations dated from February 2008 to October 2008 also document treatment for his psychiatric disorder.  He reported during the February 2008 VA evaluation that he enjoyed playing pool and going to Veterans of Foreign War (VFW) meetings.  The evaluations note his mood and anger, and the February 2008 evaluation indicates his affect was flat.  However, speech, appearance, language, thought process, thought content, insight, judgment, and memory were essentially normal, and he denied suicidal or homicidal ideation as well as hallucinations or illusions.  He indicated in April, May, and June 2008 VA evaluations that he had night sweats and was able to control his anger.  He noted sleep impairment and no improvement with depression in a July 2008 evaluation.  He reported in a September 2008 VA evaluation that he often goes all day without talking to anyone.  However, he denied significant depression in an October 2008 VA evaluation.   

The Veteran was afforded a VA examination in January 2009.  He reported dealing with memories and thoughts of his time in the military, specifically those when he was in Vietnam.  He further reported that he becomes tearful when hearing a helicopter and is startled by loud noises which remind him of gunshots.  He avoided watching war movies.  He also reported that he tends to be easily irritated and aggravated.  He lacked patience with incompetence and becomes upset if he sees situations in which he believed people were being treated unfairly.  He noted problems with sleep disturbance and has night sweats 3 to 7 times a week.  He reported that he had been married three times although he divorced his third wife in 2002.  He also had a son from the first marriage who died in September 2007.  He was incarcerated from November 2003 to December 2007 for the alleged molestation of his stepdaughter.  He stated that he was released as innocent after it was discovered that evidence was withheld and the judge was dismissed.  He currently resided by himself and had his own home.  He spent his day typically by himself, and did his own shopping and prepared his own meals.  He spent time doing things around his property such as cutting wood and building porch swings.  He also did some hunting with his foster brother.  He also had another friend that was a helicopter pilot, with whom he spent time.  Although he was a member of the VFW, he did not attend meetings as they were too far from his home.  He did not attend church.  He dated occasionally but did not report any other social activities.  

Upon examination, the VA examiner reported that the Veteran appeared clean and neatly groomed, his speech was clear and discernible, and his eye contact was good.  His mood and affect appeared appropriate and congruent.  He was cooperative and agreeable during the evaluation.  A Folstein mini mental status examination was administered and he obtained a score of 28 out of a possible 30.  The examiner further noted that a score of 23 or less would suggest the need for further assessment.  The Veteran was oriented to date, year, month, day and place.  He had no difficulty with the immediate recall task but on the delayed recall task he could only recall one of the three words he had been asked to remember.  On the attention and calculation portion of the examination he was able to complete serial sevens and spell the word "world" backwards correctly.  No problems were noted on the language portion of the examination.  No abnormal mental trends involving delusions or hallucinations appeared to be present.  He denied any present thoughts of homicide or suicide.  The examiner diagnosed the Veteran with PTSD and depressive disorder, not otherwise specified (NOS).  He reported that the Veteran reported some problems with depression of mood, which in part may be related to his current circumstances.  The examiner also noted that the examination results indicated that the Veteran is capable of managing his own financial affairs independently according to Veterans Administration standards.  

The Veteran was provided a subsequent VA examination in November 2010.  He reported that he rode his four-wheeler four to five times a day and used it to take his boat down to a lake or to get to a deer stand.  He enjoyed hunting and fishing and engaged in these activities often.  He also attended three NASCAR races a year, although he later reported that he attended these events by himself.  Furthermore, he travelled through the United States with his dogs.  He stated that he tends to avoid other people, although he spends time with his stepmother and talk to his half-brother.  He had some friends who he saw or talked to on the telephone occasionally.  He had limited contact with his neighbors.  He reported a lack of patience with those he perceives as incompetent, particularly other drivers.  He did not have a girlfriend at the time.  He reported more good days than bad, and rated the quality of his life at a seven or eight out of ten.  He noted that he experienced night sweats at least 90 percent of nights, and that he experiences them multiple times in a night.  He also frequently had a dream where he was flying a med-evac helicopter and had to maneuver through a bunch of power lines to get to the ground, load the patient, take off, and cannot get through the power lines.  He also reiterated his inability to watch war movies and cries when he hears the National Anthem.  Although he avoided crowds, he went to bars to watch NASCAR races.  

Upon examination, the VA examiner reported that the Veteran's clothing was appropriate and that he was adequately groomed.  He was alert and fully oriented, and his mood appeared euthymic, and affect was congruent with topics of discussion.  The severity of the Veteran's symptoms were mild.  There was no impairment of thought process or communication or findings of delusions or hallucinations.  Although there was no evidence of inappropriate behavior, the examiner noted that the Veteran repeated a derogatory joke towards women multiple times which demonstrated questionable judgment.  The Veteran denied suicidal ideation, although he once had a fleeting thought of such.  He firmly denied homicidal ideation, plans, or intent.  He denied difficulty with maintenance or personal hygiene or basic activities of daily living.  The examiner reported that the Veteran was competent to manage his benefits in his own best interests.  There was no evidence of memory loss or impairment and no evidence of obsessive or ritualistic behavior.  The Veteran reported panic attacks two to three times a year which had no significant impact on functioning.  Other than symptoms of PTSD, he denied depression or depressed mood as well as impaired impulse control.  He noted sleep impairment.  The examiner indicated that the examination results indicated mild to moderate level of symptoms of anxiety, mild level of symptoms of anxiety/PTSD, and mild level of symptoms of depression.  The examiner further reported minimal functional impairment.  The examiner diagnosed the Veteran with PTSD, and indicated that there is some possible interference with the Veteran's social functioning, although it is unclear as to whether this is due to PTSD or personality factors.     

The remainder of the outpatient clinical records dated through October 2011 are negative for psychiatric care.

In a statement dated February 2012, the Veteran reiterated his intrusive thoughts and his hobbies which included hunting and fishing.  However, he indicated that his memory was impaired as he often had to skip using someone's name and constantly looked for items that he misplaced.  

Based on the evidence, the Board concludes that throughout the rating period, no more than a 30 percent rating is warranted for the Veteran's service-connected anxiety disorder with PTSD traits, as the preponderance of the evidence is against a finding that the Veteran's symptoms have resulted in occupational and social impairment with reduced reliability and productivity or greater occupational and social impairment.  In particular, although VA treatment records dated in 2008 indicate a flattened affect, the January 2009 and November 2010 VA examinations document his affect as appropriate and congruent.  The Board acknowledges that the Veteran has arguably evidenced disturbances of motivation and mood.  However, there is no evidence of impaired speech, panic attacks more than once a week, difficulty in understanding complex commands, or impaired abstract thinking.  Although his judgment was considered as questionable by the November 2010 VA examiner, because of an off-color joke, there is no evidence that it is impaired.  With regard to impairment of memory, the Veteran stated in February 2012 that he has difficulty remembering the names of others or where he placed items.  However, the medical evidence of record, to include the January 2009 and November 2010 VA examinations, document no impairment of memory.  On the contrary, the medical evidence indicates that his memory is normal.  

With regard to difficulty in establishing effective work and social relationships, the Veteran has reported that he has not worked since 2003.  Although the evidence of record indicates social impairment, such as attending NASCAR events by himself, avoiding large crowds, and being divorced three times, the Veteran has maintained multiple social relationships.  Specifically, although he stated during the January 2009 VA examination that he does not attend VFW meetings, he reported during the February 2008 VA mental health evaluation that he enjoys going to the meetings.  He also spends time with his foster brother and stepmother as well as other friends and has contact, albeit limited, with his neighbors.  He also reported that he dates occasionally and travels.  Indeed, the November 2010 VA examiner suggested minimal functional impairment which is congruent with the remainder of the evidence of record.  As such, the Board finds that the Veteran has been able to establish multiple effective relationships.  

The Board also observes that the Veteran has been assigned GAF scores between 55 and 70, which indicate mild to moderate impairment with a GAF of 70 at his most recent VA examination.  

In light of the foregoing, the Board concludes that the evidence of record does not show that the Veteran's overall level of severity more closely approximates the criteria for a 50 percent disability rating under 38 C.F.R. § 4.130.  Moreover, there are no other factors which would lead the Board to conclude that a 50 percent disability rating is warranted.  See Mauerhan v. Principi, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  Rather, his level of functioning is greater than that contemplated by the 50 percent rating category.  The Board finds that the evidence as whole indicates that the Veteran's anxiety disorder with PTSD traits is most accurately manifested by intrusive thoughts, irritability, night sweats, depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty adapting to stressful circumstances, and some memory loss.  These criteria are most accurately reflected in the currently assigned 30 percent disability rating.  

The Board also notes that the competent and probative evidence of record does not demonstrate criteria warranting a 70 percent rating for the Veteran's anxiety disorder with PTSD traits for any portion of the appellate period.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) recently held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

The Board notes that the Veteran has arguably evidenced some difficulty adapting to stressful circumstances.  However, the evidence does not show that the Veteran has occupational and social impairment with deficiencies in most areas.  Specifically, the evidence fails to demonstrate such symptomatology as suicidal ideation; obsessional rituals to the extent that they interfere with routine activities; near-continuous panic or depression; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or other symptoms on par with the level contemplated here.  Moreover, as discussed above, although the Board acknowledges that the Veteran has some social functioning impairment, the evidence of record does not indicate an inability to establish and maintain effective relationships.  Furthermore, there are no other factors which would lead the Board to conclude that a 70 percent disability rating is warranted.  See Mauerhan, supra.  

The Board has also determined that the criteria approximating a 100 percent rating for any portion of the appellate period have not been met.  While the Board accepts that the Veteran's anxiety disorder with PTSD traits affects his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  While the Veteran has stated that he has difficulty remembering the names of others, the evidence does not demonstrate gross impairment in thought process or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of personal hygiene), disorientation to time or place, or other symptoms on a par with the level of severity exemplified in these manifestations.  Rather, the Veteran has repeatedly been found to be oriented, maintains normal hygiene, and has not endorsed suicidal or homicidal ideation.  There is nothing in the record that supports a finding that the Veteran has symptoms whose severity cause total occupational and social impairment.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is total occupational and social impairment.

Based on all of the above, the Board finds that a disability rating greater than 30 percent is not warranted at any time during the period under review.  The Veteran's application for a higher schedular rating for his service-connected anxiety disorder with PTSD traits is denied.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected psychiatric disorder is inadequate.  Here, the Veteran's service-connected psychiatric disorder is manifested by signs and symptoms such as avoidance of certain activities, irritability, panic attacks, and chronic sleep impairment.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for the Veteran's exact symptoms.  Also, there is no evidence of frequent hospitalizations or marked interference with employment such that factually, an extraschedular rating should be considered.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his anxiety disorder with PTSD traits alone prevents him from obtaining substantial and gainful employment.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected anxiety disorder with PTSD traits is denied.





	(CONTINUED ON NEXT PAGE)
REMAND

Service connection for a low back disability

The Veteran contends that he has low back disability related to his military service, specifically due an injury from playing flag football in the fall of 1973.  See, e.g., a statement from the Veteran dated February 2012.  The Board notes that the Veteran's service treatment records from his first period of military service from August 1970 to April 1974 are not of record.  However, the Veteran is competent to attest to experiencing an injury to his low back during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injuring his low back.  The Board adds that the Veteran's service reports of medical history in conjunction with flight examinations dated February 1989, February 1990, February 1994, and February 1997 document complaints of recurrent back pain.  The Board therefore has no reason to doubt that the Veteran experienced such injury during service, and finds him credible with regard to his reported in-service injury.

The Veteran was afforded a VA examination for his low back disability in April 2009.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with lumbar spine chronic reoccurring strain with chronic degenerative joint disease/degenerative disc disease and concluded that this disability is not likely secondary to active duty.  The examiner's rationale for their conclusion was based on their report of a finding of a lack of objective information in the claims folder to indicate a nexus.  

Crucially, the VA examiner noted in the examination report that the claims folder only documented one notation concerning any type of in-service back problem which was a report of medical history associated with a service examination.  Indeed, it appears that the examiner based their conclusion at least in part on their finding of only this one notation of back problems.  However, as discussed above, the Veteran's service treatment records document complaints of back pain on four occasions, specifically in February 1989, February 1990, February 1994, and February 1997.  As such, the Board finds that the April 2009 VA examination report is inadequate for evaluation purposes as it does not appear that the VA examiner reviewed the entirety of the Veteran's service treatment records.
 
The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the inadequate VA examination of record, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's low back disability, to include whether the Veteran's low back disability is related to his military service, or whether there is clear and unmistakable evidence that a low back disability pre-existed any of his periods of military service and was not aggravated to a permanent degree by any period of service beyond its natural progression.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 
  
Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Obtain an opinion from a VA orthopedist as to the nature and etiology of the Veteran's low back disability.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.

The examiner must provide an opinion, with supporting rationale, as to the following:

a. Whether there is clear and unmistakable evidence that the Veteran had a low back disability prior to his entry onto any period active duty.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder, to include the Veteran's credible report of injury from playing flag football in the fall of 1973.  The Veteran served on active duty from August 1970 to April 1974, from August 1984 to December 1984, and from July 1999 to April 2000.  Clear and unmistakable means obvious and undebatable.

b. If it is determined that the Veteran's current low back disability pre-existed any period of military service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder, to include the Veteran's complaints of back pain on service reports of medical history in conjunction with flight examinations dated February 1989, February 1990, February 1994, and February 1997.  Clear and unmistakable means obvious and undebatable.

c. If it is determined that the Veteran's low back disability did not pre-exist any period of his military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current low back disability is etiologically related to any  period of military service.  Please address the Veteran's complaints of back pain on service reports of medical history in conjunction with flight examinations dated February 1989, February 1990, February 1994, and February 1997.   

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should indicate in his/her report whether or not the claims file was reviewed.  The reasons behind all opinions expressed should be provided.  

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's low back disability claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


